—Order entered November 5, 1965, unanimously reversed, on the law and the facts, with $30 costs and disbursements to appellant, • and the motion for a further bill of particulars is denied. CPLR 3042 (subd. [d]) provides that in the absence of special circumstances, a motion addressed to a defective bill of particulars, either seeking preclusion or directing the service of a further bill, “ shall be made within ten days after the receipt of the bill claimed to be insufficient.” It is clear that this motion was brought beyond such 10-day limitation. There being no special circumstances here, the motion should have been denied. We also hold that the delay in making this motion is not excused by the fact that the bill itself was not timely served. Concur—Stevens, J. P., Steuer, Capozzoli and Rabin, JJ.